[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]AMENDED DECISION
Gordon Smith, executor of the Estate of Josephine Margadonna, has moved this Court to clarify its September 25, 1991 decision in the above-captioned matter. Rule 60 of R.I. Sup. Ct. R. Civ. P. empowers this Court to correct or clarify ambiguities contained in previous decisions upon the motion of either party.
After consideration and review, this Court affirms its denial of plaintiff's motion for summary judgment. This Court's previous decision in this matter, however, is hereby amended to resolve any ambiguities which may result in confusion relative to the reasoning behind this holding. The previous judgment is amended so that the paragraph beginning with the last full sentence on page four and continuing on page five reads as follows:
    The evidence in this case clearly establishes that a dispute exists relative to whether Josephine Margadonna made an absolute gift inter vivos to her daughter, Christine Carlozzi. The intent necessary to create an inter vivos gift is crucial in resolving this matter. Whether Josephine Margadonna possessed the requisite intent is also fervently disputed. Without considering issues of weight and credibility, this Court finds that the evidence taken in the light most favorable to the defendant clearly raises unresolved issues of significant importance which cannot be resolved on a motion for summary judgment.
Counsel shall prepare the appropriate order reflecting this Court's original decision and all amendments thereto.